Citation Nr: 1748920	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include asthma and emphysema.

2. Entitlement to service connection for allergies.

3. Entitlement to service connection for benign prostatic hyperplasia (BPH).  

4. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5. Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the left lower extremity.

6. Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the right lower extremity.

7. Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the left lower extremity.

8. Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the right lower extremity.

9. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

10. Entitlement to an initial rating in excess of 10 percent for tinnitus.  

11. Entitlement to an initial compensable rating for bilateral hearing loss.

12. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.  His awards include the National Defense Service Medal and the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, June 2010, April 2015, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In this case, the Veteran claims entitlement to service connection for a respiratory condition, to include as related to asbestos exposure during service.  In the February 2004 rating decision, the RO denied service connection for emphysema.  Within one year of that rating decision, in February 2005, the Veteran submitted an asbestos questionnaire stating that he was exposed to asbestos while performing ship maintenance during service.  In a June 2005 rating decision, the RO denied entitlement to service connection for asbestos exposure, but did not readjudicate the underlying respiratory claim.  The Veteran's respiratory claim has not been readjudicated on the merits since that time.  Given the foregoing, the Board finds that the February 2005 asbestos questionnaire constituted new and material evidence.  Therefore, the Veteran's current respiratory disorder claim stems from that filing.  See 38 C.F.R. § 3.156(b) (2017).

The June 2010 rating decision denied the claim of entitlement to service connection for allergies and the claim of entitlement to a TDIU.  The April 2015 rating decision granted entitlement to service connection for diabetes and diabetic neuropathy of the sciatic nerve and the femoral nerve of the bilateral lower extremities.  The Veteran appealed the initial ratings assigned.  The November 2015 rating decision granted entitlement to service connection for PTSD, tinnitus, and bilateral hearing loss; the Veteran appealed the initial ratings assigned.  The November 2015 rating decision also denied the claim of entitlement to service connection for BPH.  

In June 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a respiratory disorder, allergies, and BPH, and entitlement to increased initial ratings for diabetes mellitus, PTSD, and bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claims of entitlement to increased initial ratings for diabetic neuropathy of the sciatic nerve and the femoral nerve of the bilateral lower extremities and tinnitus. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the left lower extremity have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the right lower extremity have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the left lower extremity have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the right lower extremity have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.S. § 7105(b)(2), (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During his June 2017 Board hearing the Veteran, through his representative, indicated that he wished to withdraw his appeal of the issues of entitlement to increased initial ratings for diabetic neuropathy of the sciatic nerve and the femoral nerve of the bilateral lower extremities and tinnitus.

Under 38 U.S.C.S. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the left lower extremity is dismissed. 

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the sciatic nerve of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the left lower extremity is dismissed. 

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the femoral nerve of the right lower extremity is dismissed. 

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

As an initial matter, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits during the September 2015 VA psychiatric examination.  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Turning to the respiratory and allergy claims, the Veteran essentially contends that his emphysema, asthma, and allergies resulted from his exposure to paint fumes, fiberglass, and asbestos in enclosed spaces while performing maintenance on the U.S.S Fortify in 1970.  He was first diagnosed with chronic obstructive pulmonary disease (COPD), emphysema, and adult-onset asthma in July 2000, at which time he reported his tobacco history as a 30 pack year history; he discontinued smoking in 1994.  In May 2008 a VA clinician noted that the Veteran's respiratory symptoms may be allergic in nature, and an allergic rhinitis diagnosis was first recorded in June 2009.  The Veteran's personnel records reflect his service aboard the U.S.S. Fortify and his DD-214 notes that his military occupational specialty was radioman.  

Although there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims, the VA Adjudication Procedure Manual, (VBA Manual M21-1) provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3.  The Court has held that VA must analyze a claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428   (1993).

VBA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(c) provides a table of probability of asbestos exposure for specific military occupational specialties (MOS).  Radioman is listed in the table for minimal probability of asbestos exposure.  VBA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section I, para. 3(e) states that if an MOS is listed as minimal, probable, or highly probable in the previously-discussed table, asbestos exposure is to be conceded for the purposes of scheduling a VA examination.

As the evidence currently before the Board demonstrates that (1) the Veteran currently suffers from respiratory conditions; (2) he was a radioman in service aboard the U.S.S. Fortify; (3) he testified as to asbestos exposure aboard the U.S.S. Fortify; and (4) the VBA Manual M21-1 mandates the scheduling of a VA examination due to the Veteran's MOS, the Board will remand this claim so that the Veteran may be afforded an examination to determine the etiology of a respiratory condition.  As the evidence indicates that the allergy condition may be intertwined with the respiratory condition, the examiner should render an etiology opinion on the allergy condition as well.

Addressing the BPH claim, the service treatment records contain an impression of probable gonorrhea in November 1971.  VA treatment records note a diagnosis of BPH in July 2012.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the diabetes claim, the Veteran testified that his diabetes has worsened since he was last afforded a VA examination in April 2015.  The Board finds that the Veteran should be afforded a new VA examination, and the examiner should render an evaluation of the functional effects of the Veteran's service-connected conditions.  Following that examination, the claims file should be sent to a psychiatric examiner, who should also render such an evaluation.

As further development is needed for the increased rating claims, including obtaining the SSA records, the TDIU claim must also be remanded, as it is inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from March 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Request from the Social Security Administration the records pertinent to the Veteran's claim of entitlement to Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for an examination addressing his respiratory and allergy claims.  The examiner should complete the Disability Benefits Questionnaires (DBQs) for rhinitis and for respiratory conditions.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed respiratory and allergy disabilities.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from February 2005 onward.  The respiratory or allergy disorder.  need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of emphysema, asthma, and allergic rhinitis.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that allergic rhinitis is not a current disability, then the explanation should include a discussion of the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed respiratory or allergy disability identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of being exposed to asbestos and paints while performing ship maintenance, the Veteran's military occupational specialty of radioman (for which VA concedes minimal asbestos exposure per the M21-1), the Veteran's smoking history, and his diagnoses of emphysema and asthma in 2000 and allergic rhinitis in 2009.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a male reproductive organ examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any prostate disabilities present during the course of the claim to include BPH.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since July 2015).

b. If any prostate conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, please comment on the significance, if any, of the November 1971 in-service impression of possible gonorrhea and the July 2012 diagnosis of BPH.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus, including any associated complications.

The claims file should be made available to the examiner for review in conjunction with the examination.   Pertinent symptomatology and findings should be reported in detail.  Any necessary diagnostic tests and studies should be conducted, and the examiner is asked to comment on any relevant VA or private treatment records in his or her report. 

The examiner should make specific findings as to whether the Veteran requires insulin, a restricted diet, and regulation of activities, and how frequently he has episodes of ketoacidosis or hypoglycemic reactions.  If the Veteran does experience episodes of ketoacidosis or hypoglycemic reactions, the examiner should note the number of hospitalizations per year, or number of visits to a diabetic care provider due to these episodes.

Finally, the examiner should provide an opinion as to the extent that the Veteran's service-connected disabilities (PTSD, diabetes with peripheral neuropathy of the sciatic and femoral nerves of the bilateral lower extremities, tinnitus, and bilateral hearing loss) have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. Following the diabetes examination, send the claims file to a psychologist or psychiatrist.  After reviewing the claims file, the psychologist or psychiatrist should provide an opinion as to the extent that the Veteran's service-connected disabilities (PTSD, diabetes with peripheral neuropathy of the sciatic and femoral nerves of the bilateral lower extremities, tinnitus, and bilateral hearing loss) have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The clinician's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


